Citation Nr: 0841437	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar disc herniation at L4-L5.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar radiculopathy.

3.  Entitlement to service connection for alcohol and drug 
dependency, claimed as secondary to medications used for 
service-connected disorders.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and K.M.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had corroborated active duty service in the 
United States Army from January 1984 to February 1986.  While 
the claims file contains several references to active duty 
service in the Army from February to July of 1977, the 
veteran's DD Form 214 for the period of service from January 
1984 to February 1986 indicates prior inactive service for 
five months and twenty one days and no prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

The veteran appeared for a Travel Board hearing in September 
2008, at which he confirmed that the four listed issues were 
the sole issues on appeal and that he was not pursuing an 
appeal on a claim for an increased evaluation for residuals 
of a left ankle fracture, which had been addressed in an 
October 2004 Statement of the Case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

During his September 2008 hearing testimony, the veteran 
indicated that he had recently applied for disability 
benefits from the Social Security Administration (SSA).  The 
medical documentation corresponding to this application could 
well bear on the issues on appeal, but the record does not 
reflect that efforts have been made to obtain corresponding 
medical records.  Such efforts are required, pursuant to 
38 C.F.R. § 3.159(c)(2) (2008).  See also Baker v. West, 11 
Vet. App. 163, 139 (1998) (VA's duty to assist includes 
obtaining SSA records, as such records may contain relevant 
evidence).  

The veteran also described recent VA treatment during his 
September 2008 hearing, noting that his VA neurologist had 
ordered him to go to neurosurgery at the Manhattan, New York 
VA Medical Center (VAMC).  The claims file presently contains 
treatment records from the East Orange, New Jersey VAMC, 
dated only through August 2005.  Accordingly, efforts should 
be made to obtain updated VA treatment records from the VAMCs 
in East Orange and Manhattan.  38 C.F.R. § 3.159(c)(2) 
(2008); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Also, the veteran reported that, from May to June 2007, he 
was hospitalized in a coma at Hackensack University Medical 
Center.  Records from that facility should be obtained as 
well.  38 C.F.R. § 3.159(c)(1) (2008).

Additionally, during this hearing, the veteran's 
representative questioned whether the most recent VA 
examination of the spine from January 2005 was sufficiently 
contemporaneous to determine whether that disorder had 
worsened.  The representative specifically requested that a 
new examination should be ordered to determine whether the 
condition had actually worsened and later noted that the 
probability of the veteran's "neurological pain being mild 
increasing is very high, very likely."  A new examination is 
thus warranted to address the lumbar spine disorder and 
lumbar radiculopathy.  See VAOPGCPREC 11-95 (April 7, 1995).  
The Board further notes that the grant of service connection 
for lumbar radiculopathy is not specific as to the right or 
left lower extremity, although the March 2004 rating decision 
does contain a reference to referred pain in the right hip 
region.  There is recent evidence of record of bilateral 
radiculopathy, as an April 2006 statement signed by a 
physician indicates lumbar radiculopathy on both the right 
and the left.  This matter, to include the question of 
whether there is separately ratable lumbar radiculopathy on 
the right and left, should be addressed upon examination and 
considered in the readjudication of this appeal.

As to the drug and alcohol dependency claim, the Board notes 
that under 38 C.F.R. § 3.301(a) (2008), direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  The regulation further provides, 
however, that, where drugs are used for therapeutic purposes 
or where use of drugs or addiction thereto results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3) (2008).  In 
regard to service connection for alcohol abuse secondary to a 
service-connected disability, compensation may be awarded 
only "where there is clear medical evidence establishing 
that alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).
During his September 2008 hearing, the veteran asserted that 
his addiction arose from the need for more medication for his 
pain symptoms.  The Board thus finds that the question of 
whether the claimed addiction resulted from service-connected 
disability should be addressed by a VA examiner.  

In regard to the TDIU claim, the Board notes that the 
veteran's combined evaluation for service-connected 
disabilities at present is 70 percent, with a 50 percent 
evaluation assigned for adjustment disorder (claimed as 
depression).  See 38 C.F.R. § 4.16(a) (2008).  To date, he 
has not been examined to ascertain whether his service-
connected disabilities, in and of themselves, preclude him 
from securing and following a substantially gainful 
occupation.  He has, however, submitted an April 2006 "Loan 
Discharge Application: Total and Permanent Disability," 
containing an illegible "Physician's signature" and a 
notation that it was "filled in by Borrower with Attachment 
from VA Doctors." This document contains a list consisting 
of bilateral lumbar radiculopathy, lumbar herniation, 
depression, and "unemployability due to service[-]connected 
disability."  Particularly in view of this statement, the 
impact of the veteran's service-connected disabilities should 
be addressed in the context of a VA examination as well.

Also, in a VA Form 9 dated in April 2005, the veteran 
reported that he was currently enrolled in a VA vocational 
rehabilitation program.  He testified in September 2008 that 
he went into a VA vocational rehabilitation program in the 
spring of 2005, did not complete the program, and had 
attempted to get back into the program.  His VA vocational-
rehabilitation program file should therefore be obtained and 
included with the claims file.  38 C.F.R. § 3.159(c)(2) 
(2008).

Finally, the Board notes that the February 2007 Supplemental 
Statement of the Case did not address the claims for higher 
initial evaluations for lumbar disc herniation at L4-L5 and 
lumbar radiculopathy.  However, the claims file includes VA 
treatment reports, as well as the aforementioned April 2006 
document, addressing these disabilities, and these reports 
were added to the claims file after March 2005 Statement of 
the Case.  The omission of the initial evaluation issues from 
the February 2007 Supplemental Statement of the Case thus 
constitutes a procedural defect requiring correction.  See 
38 C.F.R. §§ 19.9, 19.31 (2008).

Accordingly, the case is REMANDED for the following action:

1.  All records of the veteran's medical 
treatment from the Manhattan VAMC, as 
well as all records of treatment from the 
East Orange VAMC dated since August 2005, 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  SSA should be contacted, and all 
medical documentation corresponding to 
the veteran's reported application for 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After receiving a signed release 
form, with full address information, 
hospital records from Hackensack 
University Medical Center dated from May 
to June of 2007 should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  The veteran's VA vocational 
rehabilitation file should be obtained 
and included with his claims file.  If no 
such file is available, documentation to 
that effect should be included in the 
claims file.

5.  The veteran should then be afforded a 
VA spine examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected lumbar 
spine and lumbar radiculopathy disorders, 
the question of whether drug addiction 
arose from these disorders, and the 
effect of the veteran's service-connected 
disorders on his employability.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include range of motion testing of 
the lumbar spine and all radiological and 
neurological tests deemed necessary by 
the examiner.  In discussing the relevant 
clinical findings, the examiner should 
specifically note the presence and extent 
of painful motion, functional loss due to 
pain, weakness, excess fatigability, 
additional disability with flare-ups, and 
incapacitating episodes (i.e., physician-
prescribed bedrest).  The examiner should 
further note the extent of the veteran's 
lumbar radiculopathy, with attention to 
(1) whether such radiculopathy affects 
one or both extremities, and (2) the 
extent of disability resulting from 
radiculopathy for each affected 
extremity.

Based upon the examination results and 
the claims file review, the examiner 
should further provide an opinion as to 
whether drug or alcohol dependency or 
addiction resulted from a service-
connected disability or disabilities, 
and/or medications taken for those 
disabilities.  

Finally, the examiner should provide an 
opinion as to whether the veteran's 
service-connected disabilities, 
encompassing lumbar herniation of L4-L5, 
lumbar radiculopathy, an adjustment 
disorder (claimed as depression), and 
residuals of a displaced fracture of the 
right lateral malleolus, in and of 
themselves, render him unable to secure 
or follow a substantially gainful 
occupation.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  This readjudication 
should encompass the question of whether 
separate evaluations are warranted for 
right and left lumbar radiculopathy; if 
not, the extremity for which the current 
10 percent evaluation is assigned should 
be specified (i.e., left or right).  If 
the determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, addressing all 
evidence added to the claims file since 
the March 2005 Statement of the Case, and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


